               Case 1:18-cv-02610-TJK Document 9 Filed 11/13/18 Page 1 of 2




                           THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                  Plaintiffs,

       V.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the           Case No. 18-cv-2610
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                  Defendants.


                          MOTION FOR ADMISSION PRO HAC VICE

        Theodore J. Boutrous, Jr. of Gibson, Dunn & Crutcher LLP (the "Movant") hereby moves

this Court, pursuant to Local Rule 83.2(d), for entry of an order permitting Joshua S. Lipshutz to

appear pro hac vice before this Court in the above-captioned matter as an additional counsel of

record for Plaintiffs Cable News Network, Inc. and Abilio James Acosta. In suppmi of this motion,

the Movant attaches the Declaration of Joshua S. Lipshutz as Exhibit A.

        Undersigned counsel respectfully requests that the Comi grant this motion and enter an

Order for admission of Mr. Lipshutz pro hac vice in the above-captioned case. A proposed order

is attached.
Case 1:18-cv-02610-TJK Document 9 Filed 11/13/18 Page 2 of 2
Case 1:18-cv-02610-TJK Document 9-1 Filed 11/13/18 Page 1 of 3
            Case 1:18-cv-02610-TJK Document 9-1 Filed 11/13/18 Page 2 of 3




                         THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                Plaintiffs,

      V.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the          Case No. 18-cv-2610
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                Defendants.



              DECLARATION IN SUPPORT OF MOTION FOR ADMISSION
                    PRO HAC VICE OF JOSHUA S. LIPSHUTZ

I, Joshua S. Lipshutz, declare and state as follows:

       1.      My full name is Joshua Seth Lipshutz.

       2.      I am an attorney at the law finn Gibson, Dunn & Crutcher LLP. My offices are

located at 555 Mission Street, San Francisco, California 94105-0921 and 1050 Connecticut

Avenue, N.W., Washington, DC 20036-5306. My office telephone numbers are 415.393.8233

and 202.955.8217.
Case 1:18-cv-02610-TJK Document 9-1 Filed 11/13/18 Page 3 of 3
              Case 1:18-cv-02610-TJK Document 9-2 Filed 11/13/18 Page 1 of 1




                           THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                  Plaintiffs,

         V.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the             Case No. 18-cv-2610
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                  Defendants.


                                      [PROPOSED] ORDER

          Upon consideration of the Motion for Admission pro hac vice of Joshua Seth Lipshutz, it

is, on this _ __ day of _ _ _
                            _ 2018, hereby ORDERED that the Motion for Admission

pro hac vice is GRANTED, and that Joshua Seth Lipshutz be, and that the same hereby is,

admitted pro hac vice to appear and participate fully in the above captioned case.

IT IS SO ORDERED.


Dated:
                                                            United States District Judge
